DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 06/15/2020, Claims 1-73 have been cancelled, and newly added Claim 74-99 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 74-77, 80, and 84-87 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11, 20 and 67 of U.S. Patent No. US Patent 10,736,653 (now referred to as Pat ‘653). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 74, Claim 1 of Pat ‘653 discloses a system, comprising: 
a scalpet assembly configured for fractional harvesting, wherein the scalpet assembly includes a scalpet configured to circumferentially incise tissue at a target site (Column 76, Lines 57-61); 
a housing including a first end and a second end, wherein the first end is configured to removably couple to the scalpet assembly, wherein the housing includes a multifunctional chamber configured to collect harvested tissue (Column 76, Lines 52 and Lines 55-56 and 63-65); and 
a handpiece configured to removably couple to the second end of the housing and the scalpet assembly, wherein the handpiece is configured to deliver rotational force to the scalpet (Column 76, Lines 52-59).
Regarding Present Claim 75, Claim 11 of Pat ‘653 discloses the system of claim 74, wherein the multifunctional chamber is configured for collecting the harvested tissue, mincing the harvested tissue, mixing the harvested tissue with a carrier, and loading a composition comprising the harvested tissue into a remote delivery device.
Regarding Present Claim 76, Claim 1 of Pat ‘653 discloses the system of claim 74, wherein the handpiece includes a drive shaft configured to removably couple to the scalpet assembly, wherein the drive shaft is further configured to rotate the scalpet.
Regarding Present Claim 77, Claim 67 of Pat ‘653 discloses the system of claim 76, wherein the scalpet includes a sharpened distal end forming a cylindrical scalpel configured to incise tissue.
Regarding Present Claim 80, Claim 1 of Pat ‘653 discloses the system of claim 76, comprising a first end cap configured to removably couple to the first end of the housing.
Regarding Present Claim 84, Claim 1 of Pat ‘653 discloses the system of claim 76, comprising a mincing blade configured to removably couple to the drive shaft.
Regarding Present Claim 85, Claim 1 of Pat ‘653 discloses the system of claim 84, wherein the mincing blade is configured to replace the scalpet assembly.
Regarding Present Claim 86, Claim 1 of Pat ‘653 discloses the system of claim 84, wherein the multifunctional chamber is configured as a mincing chamber for mincing the harvested tissue.
Regarding Present Claim 87, Claim 20 of Pat ‘653 discloses the system of claim 86, wherein the multifunctional chamber is configured to receive a carrier agent including at least one of hyaluronic acid, saline, a hydrogel, and a bioactive factor for mixing with the harvested tissue.
Claim Objections
Claim 74 is objected to because of the following informalities:
Claim 1: the limitation “a handpiece configured to removably couple to the second end of the housing and the scalpet assembly” is suggested to read “a handpiece removably connected to the scalpet assembly and the second end of the housing” in order to read more easily.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 74-80 and 93-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (US Patent 6,027,512) in view of Cole (US PGPub 2007/0293884). 
Regarding Claim 74, Bridges teaches a system, comprising: 
a scalpet assembly (10; needle) configured for fractional harvesting (Figures 1-2), wherein the scalpet assembly includes a scalpet (10) configured to circumferentially incise tissue at a target site (Figure 1); 
a housing (22) including a first end (inlet end) and a second end (outlet end) (See Figure 1 and Figures 3-4), wherein the first end (inlet end) is configured to removably couple to the scalpet assembly (via element 13 and element 23 the lid), wherein the housing (22) includes a multifunctional chamber configured to collect harvested tissue (Figure 1); and 
a handpiece (27) configured to removably couple to the second end (outlet end via element 12) of the housing (22) and the scalpet assembly (10).
Bridges fails to teach wherein the handpiece is configured to deliver rotational force to the scalpet.
Boock discloses a tissue extraction and maceration device which has a handpiece (26) and a drive mechanism (motor; Paragraph 0035) and a vacuum source connected to element 20 (Paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Bridges such that the handpiece facilitated rotational force to the scalpet, as taught by Boock, for the advantage of facilitating a more accurate cut that does not require excessive downforce (Paragraph 0035; Boock). 
Regarding Claim 75, the combination of references disclosed above teaches the system of claim 74, wherein Bridges teaches the multifunctional chamber (22) is configured for collecting the harvested tissue, mincing the harvested tissue, mixing the harvested tissue with a carrier (in Figures 1 and 4, one can see that element 22 (follicle collection vessel) has an open volume which can be used to collect, mince and mix with a carrier as claimed), and loading a composition comprising the harvested tissue into a remote delivery device (Figure 1; one can see that outlet  near element 26 which would allow for the composition to be loaded into a  remote device).
Regarding Claim 76, the combination of references disclosed above teaches the system of claim 74, wherein Boock teaches the handpiece (26) includes a drive shaft (22) configured to removably couple to the scalpet assembly (Cole teaches that the handpiece is removable from the scalpet assembly as discussed above), wherein the drive shaft is further configured to rotate the scalpet (Paragraph 0030 and 0040-0041; Boock).
Regarding Claim 77, the combination of references disclosed above teaches the system of claim 76, wherein Bridges teaches the scalpet (10) includes a sharpened distal end forming a cylindrical scalpel configured to incise tissue (see Figure 2; Bridges).
Regarding Claim 78, the combination of references disclosed above teaches the system of claim 77, wherein Bridges teaches the scalpet (10) includes a lumen configured to evacuate the harvested tissue from the target site (Figures 1-3; Bridges).
Regarding Claim 79, the combination of references disclosed above teaches the system of claim 77, wherein Bridges teaches the lumen is configured to pass the harvested tissue to the multifunctional chamber from the target site (Figures 1-3; Bridges).
Regarding Claim 80, the combination of references disclosed above teaches the system of claim 76, wherein Bridges teaches comprising a first end cap (23) configured to removably couple to the first end of the housing (22; Figure 1; Bridges).
Regarding Claim 93, the combination of references disclosed above teaches the system of claim 74, wherein Bridges teaches the housing (22) includes a vacuum port configured to couple the multifunctional chamber and the scalpet to a vacuum source (15; Figure 1; Bridges).
Regarding Claim 94, the combination of references disclosed above teaches the system of claim 93, wherein Bridges teaches the housing (22) is configured to include a vacuum fitting (what is connected to 12), wherein the vacuum fitting is removeable and configured to couple the vacuum port to the vacuum source (15; Figure 1; Bridges).
Regarding Claim 95, the combination of references disclosed above teaches the system of claim 94, wherein Bridges teaches the multifunctional chamber (22) is configured to interoperate with the vacuum source (16) and a lumen of the scalpet (10) to evacuate harvested tissue into the multifunctional chamber from the target site via the lumen (Figure 1; Bridges).
Regarding Claim 96, the combination of references disclosed teaches the system of claim 95, wherein Boock teaches the handpiece (26) is configured to include a control device configured to control at least one of activation of rotation, speed for the rotation, and activation of vacuum delivery (Paragraph 0035).

Claims 97-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (US Patent 6,027,512) in view of Cole (US PGPub 2007/0293884) as applied to claim 74 above, and further in view of Tezel (US Patent 4,476,864).
Regarding Claim 97, the combination of references disclosed above teaches the system of claim 74, but fails to disclose wherein the scalpet includes an array of scalpets, wherein each scalpet includes a sharpened distal end forming a cylindrical scalpel configured to incise tissue.
Tezel discloses a combined multiple punch and a single punch hair transplant cutting device wherein the scalpet includes an array of scalpets, wherein each scalpet (30)  includes a sharpened distal end (11) forming a cylindrical scalpel configured to incise tissue (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to duplicate the number of scalpets, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding Claim 98, the combination of references disclosed above teaches the system of claim 97, wherein Tezel teaches each scalpet includes a lumen configured to pass the harvested tissue (see Figures 6, 7, 8; Tezel).
Regarding Claim 99, the combination of references disclosed above teaches the system of claim 97, wherein Tezel teaches the scalpet assembly includes gears coupled to each of the scalpets and configured to rotate the plurality of scalpets in unison (see Figures 2 and 5 of Tezel).

Allowable Subject Matter
Claims 81-83 and 88-92 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record fails to disclose “wherein the first end cap includes a depth guide configured to control a depth of penetration of the scalpet into the target site”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771